724 S.E.2d 524 (2012)
William `Bill' H. WILSON
v.
CITY OF MEBANE BOARD OF ADJUSTMENT and The Crown Companies, LLC, Intervenor.
No. 305P11.
Supreme Court of North Carolina.
April 12, 2012.
Andrew J. Petesch, Raleigh, for Wilson, William H. (Bill).
Charles Bateman, for City of Mebane Board of Adjustment.
June K. Allison, Charlotte, for The Crown Companies, LLC.

ORDER
Upon consideration of the petition filed on the 22nd of July 2011 by Respondents in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."